 
[logo3.jpg]
120 Albany Street
Town 2, Suite 450
New Brunswick, NJ 08901
1.732.509.9200 Tel
1.732.509.9299 Fax
 
J. Curt Hockemeier
President and Chief Executive Officer

 
 
March 16, 2007




Steven Heap
12408 Fairfax Station Road
Clifton, Virginia 20124


RE:       Amendment No. 1 to Offer Letter (the "Amendment")
 
Dear Steve:
 
In connection with the Offer Letter dated May 3, 2006 (the "Letter") by and
between Arbinet-­thexchange, Inc., a Delaware corporation (the "Company"), and
you, you and the Company desire to amend certain provisions of the Letter as
follows:


1.          The sixth (6'a) paragraph of the Letter is amended by deleting it in
its entirety and substituting therefore the following:
 
"In the event that your employment is terminated (A) without cause or (B) within
six (6) months following a Change of Control (as defined below) by you for Good
Reason (as defined below) the Company will pay you (i) any unpaid base salary
through the date of termination and any accrued vacation; (ii) severance pay
equal to one (1) year base salary at the rate in effect on the date of
termination and (iii) COBRA coverage payable under the Company health or welfare
plan for you and your dependents during the one (1) year period following the
date of termination.


For purposes of this letter, "Change of Control" shall mean a change in
ownership or control of the Company effected through any of the following
transactions:


 
(a)
a merger, consolidation or other reorganization approved by the Company's
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company's outstanding voting securities immediately prior
to such transaction, or



 
(b)
a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company's assets, or

 

--------------------------------------------------------------------------------


 
March 16, 2007
Page 2


 
 (c)
the closing of any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a "group" within the meaning
of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act (other than the
Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934)
of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company's securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company's existing stockholders.

 
For purposes of this letter, "Good Reason" means, without your written consent:
 
 
(a)
a material adverse change in your title or the duties assigned to you;

 
 
(b)
any material failure by the Company to comply with the provisions of this
letter; or



 
(c)
any requirement by the Company that your primary office location be other than
in the greater Washington, D.C. area."

 
2.           Except as specifically amended by this Amendment, the Letter shall
remain in full force and effect in accordance with its terms.


3.          This Amendment may be executed in counterparts, each of which will
be deemed an original, but all of which taken together will constitute one and
the same instrument.
 

   
By:
/s/ J. Curt Hockemeier
   
Name: J. Curt Hockemeier
   
Title: President and Chief Executive Officer
               
AGREED AND ACCEPTED:
     
/s/ Steven Heap
     
Steven Heap
     

 

--------------------------------------------------------------------------------


 